Title: To James Madison from Citizens of Portland, District of Maine, 3 March 1814 (Abstract)
From: Citizens of Portland, District of Maine
To: Madison, James


        § From Citizens of Portland, District of Maine. 3 March 1814, Portland. “The undersigned citizens of Portland having received information of the decease of Silas Lee Esquire, late United States Attorney for the District of Maine; and considering it highly important that a gentleman of talents, and patriotism, should be early appointed to supply the vacancy, ask the liberty to recommend to your Excellency, Eleazer Wheelock Ripley, Colonel of the 21st. Regiment of Infantry, as a gentleman qualified to fill that important office. Mr. Ripley was highly supported for the same office, previous to his entering the army, and his meritorious services during the war will place him on still higher ground, and be a powerful recommendation to your notice; should it be considered inconsistent with the public service to appoint him, we would call the attention of your Excellency to the Hon. John Holmes of Alfred, in this District. Mr. Holmes is now in the Senate of this Commonwealth, and has during their late session ably supported the measures of the General Government, highly honourable to his talents, and patriotism, and we believe his appointment will be satisfactory to the friends of the Administration in this District.”
      